Citation Nr: 0719826	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for a bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to March 
1943.

This matter comes before the Board of Veterans' Appeals from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied a rating in excess of 50 percent for the 
veteran's service connected bipolar affective disorder.   
This claim was subsequently transferred to the Philadelphia, 
Pennsylvania RO.

Service connection was initially granted by rating action in 
June 1943.  At that time the veteran was found to be 
incompetent and a 100 percent rating was assigned from April 
2, 1943 for dementia praecox.  This rating was not a 
permanent rating and has continued to fluctuate up and down 
over the next 64 years.  It was reduced to 30 percent (rating 
action in April 1944); reduced to 10 percent (rating action 
in October 1946); increased to 100 percent (rating action in 
February 1949); reduced to 70 percent (rating action in 
January 1950); reduced to 50 percent (rating action in 
February 1962); reduced to 30 percent (rating action in March 
1964); and, increased to 50 percent (rating action in August 
1994).  

In October 2006, the veteran presented personal testimony 
before a RO hearing officer.  A transcript of the hearing is 
of record.

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age. 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2006).



FINDING OF FACT

The veteran's bipolar affective disorder has not been shown 
to cause occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for bipolar affective disorder have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how an effective 
date is assigned any questions regarding those matters are 
moot in light of the decision below.  While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Background

Historically, in December 1942 the veteran suffered from an 
apparent nervous breakdown.  He was diagnosed with dementia 
praecox.  The cause was not determined but the veteran was 
rendered unfit for duty and transferred to the Bethesda Naval 
Hospital for treatment and disposition.  He was discharged 
from service in March 1943 and transferred to St. Elizabeth's 
Hospital in Washington, D.C. 

He has continued to receive treatment for his psychiatric 
disorder through both private providers and VA since that 
time.

The veteran was afforded a VA examination in September 2003.  
The veteran's claims file as well as his VA treatment records 
were available and reviewed by the examiner.  A long history 
of bipolar disorder was noted.  He had been treated with 
lithium for many years but this was discontinued in 1997 
after probable toxicity.  The veteran had two 
hospitalizations for depression in 2002 and was enrolled in a 
day treatment program but left in March 2003.  It was noted 
that he had poor attendance and slept through group sessions.  
His probable lack of compliance with medications was noted by 
his treating psychiatrist in May 2003.  The veteran reported 
considerable variation in the intensity and frequency of his 
symptomatology.  His overall mood was depressed due to the 
recent death of a female friend.  He had probable passive 
suicide ideations and sadness, and anxiety about finances.

Upon examination, the veteran was noted to be casually 
dressed and appropriately groomed.  The veteran was alert and 
oriented in all spheres.  Eye contact was adequate and 
behavior was appropriate.  Rate and flow of speech were noted 
to be slow and his thinking was impoverished but without 
signs of formal thought disorder.  He denied hallucinations 
and delusions. Short term memory and concentration were 
impaired while long term memory was intact.  He reported 
occasional neglect of activities of daily living, but 
continued to drive and live alone.  He denied panic attacks, 
phobias, obsessive thoughts, or rituals. He reported no 
current homicidal and suicidal thoughts, but had experienced 
passive suicidal ideation in the past.  Judgment and insight 
were somewhat impaired.  The diagnosis was bipolar II, most 
recent episode depression.  A global assessment of 
functioning (GAF) score of 44 was assigned.  The GAF during 
the past year was from 43-55.

There are voluminous VA outpatient records detailing care 
provided to the appellant, in pertinent part, since 2002.  
These essentially reveal that the appellant's psychiatric 
disorder has remained stable without a need for a significant 
change in his medication regimen.  Typical of these records 
is an October 2004 VA outpatient clinic visit which revealed 
that the veteran's mood was neutral and affect congruent.  
His speech was coherent and goal directed.  There were no 
flight of ideas, or looseness of associations.  The veteran 
denied hallucinations, suicidal ideation and homicidal 
ideation.  The veteran did show signs of having recent memory 
problems.  The diagnosis was bipolar disorder, and a GAF 
score of 55 was assigned.

In a January 2006 VA examination, it was noted that the 
veteran was living in an assisted living facility.  Upon 
examination, he was noted to be very casually dressed, and 
did not appear to be in any acute stress initially.  The 
veteran did report that he was very suspicious, and the 
examiner found clear evidence of paranoia.  The veteran was 
alert and oriented but clearly guarded and the reliability of 
his history could be questionable.  Behavior was marked by a 
lot of mood and lability.  He was hostile and irritable at 
times.  Eye contact was good and speech was not pressurized.  
Although he was paranoid, he denied any auditory or visual 
hallucinations. The examiner opined the presentation was 
consistent with more bipolar along with paranoid based on 
long history of bipolar disorder. Overall thought content was 
free of any obsessions, compulsions, or delusions other than 
paranoia.  He did show signs of racing thoughts, 
circumstantiality and tangentiality.  There was no evidence 
of any major concentration or memory disturbance.  The 
veteran denied homicidal and suicidal thoughts.  The 
diagnosis was probable bipolar disorder I, with probable 
psychotic features.  A moderate GAF of 51-60 was assigned.

The veteran was seen for  VA outpatient clinic visit in 
September 2006 at which time his symptoms were found to be 
stable.

Criteria

Disability ratings are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.

Bipolar affective disorder is rated under Diagnostic Code 
(Code) 9432 of VA's 
Rating Schedule.  38 C.F.R. § 4.130.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

 Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

A GAF score of A GAF score of 41 to 50 is indicative of 
serious impairment in social, occupational, or school 
functioning, but a higher score of 51 to 60 is indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning.  These scores have been recognized by the Court 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Id.  It is appropriate for 
adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above; the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

Analysis

The preponderance of the medical evidence of record is 
against finding that an evaluation in excess of 50 percent is 
in order.  Of particular note, neither the VA examination 
conducted in 2003, nor the one conducted in 2006, showed that 
the veteran suffered from occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control. 
There is no evidence of spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships. In fact the 2003 
examination noted that the veteran lived alone and drove 
himself around. Id.

Further, the two GAF scores of record, 44 and 51-60, provided 
in 2003 and 2006, respectively, contemplate the veteran had a 
period of serious impairment in 2003 due to bereavement over 
the death of a friend.  However in the January 2006 
examination he showed no more than moderate impairment. 

In essence, the clinical evidence of record is against 
finding that the veteran's bipolar disorder is more severe 
than reflected by the 50 percent rating currently assigned. 
Accordingly, in light of the totality of the evidence of 
record, a rating higher than 50 percent is not warranted.
 
In reaching this decision the Board considered the 
appellant's sincerely held belief that his bipolar disorder 
is more severely disabling than the current evaluation 
reflects.  The Board finds, however, that as a lay person he 
is not competent to offer an opinion concerning the severity 
of his disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application. 38 
U.S.C.A. § 5107.





ORDER


A rating in excess of 50 percent for a bipolar disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


